Title: To James Madison from Richard Rush, 3 December 1814
From: Rush, Richard
To: Madison, James


        
          Washington Dec. 3. 1814.
        
        R. Rush has the honor to enclose to the President,
        1. A letter from the governor of Louisiana recommending, in relation to the pirates of Barataria, that a few of the more hardened offenders only should be prosecuted, and the conduct of the rest overlooked.
        2. Another letter from the same, recommending Mr Duplessis as collector of New Orleans, in the room of Mr Dubourg, whose resignation is supposed to have been given in.
      